[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               OCT 5, 2006
                            No. 06-10780                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A79-443-146

NIXON PRINTEMPS,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (October 5, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Nixon Printemps, a Haitian citizen, petitions for review of the decision of

the Board of Immigration Appeals that adopted and affirmed the order of an

Immigration Judge, which found Printemps removable and denied his applications

for asylum, withholding of removal under the Immigration and Nationality Act,

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman and Degrading Treatment or Punishment. Because substantial evidence

supports the ruling of the Immigration Judge and the BIA, we deny the petition.

                                I. BACKGROUND

      Printemps arrived at Miami International Airport on March 24, 2002, and

presented to an immigration officer a passport and visa bearing Printemps’s

photograph but the name of Gary Ludovick. When the immigration officer asked

about the name on the passport, Printemps readily admitted that the passport did

not state his correct name. Printemps was then held for a secondary interview at

which he stated that he had left Haiti because his life had been threatened and he

was afraid he would be killed if he returned to Haiti.

      The Department of Homeland Security issued Printemps a notice to appear

on March 27, 2004. Printemps was charged with attempting to enter the United

States using a fraudulent visa and photo-switched passport, see 8 U.S.C. §




                                          2
1182(a)(6)(C)(i), and attempting to enter the United States without a valid visa, see

8 U.S.C. § 1182(a)(7)(A)(i)(I).

      Printemps filed an application for asylum and withholding of removal.

Printemps stated that he had been persecuted in Haiti because of his political

opinion and he feared he would be harmed if he returned to Haiti. In his personal

statement attached to his asylum application, Printemps stated that his younger

brother was beaten to death by Hector Regala, a security agent for the National

Palace. In response to the incident, Printemps presented the story of his brother’s

beating to the news media. Printemps participated in television and radio

interviews, and a television crew visited his dying brother in the hospital. Regala

was arrested shortly after the beating, but Printemps again went to the media when

Regala had not been tried or prosecuted after several weeks. In his statement to the

media, Printemps questioned the effectiveness of the government and asked, “How

can an officer of the National Palace kill a child with impunity?”

      After his second television appearance, Printemps was stopped at a

roadblock by officers of the National Palace. The officers recognized Printemps

and accused Printemps of causing the arrest of Regala and causing problems for

the National Palace police. They struck Printemps across the left eyebrow and

threatened his life. After his encounter with the National Palace police, Printemps



                                          3
decided to flee Haiti. Although he was awaiting the arrival of a fiancé visa at the

American Embassy because of his engagement to an American citizen, Printemps

purchased a fraudulent visa and passport in the name of Gary Ludovick for $5000

and flew to the United States.

      At his initial hearing, the Immigration Judge found that Printemps was

removable for two reasons: (1) under section 1182(a)(6)(C)(i) because Printemps

attempted to enter the United States using a fraudulent visa and passport; and (2)

under section 1182(a)(7) because Printemps did not have a valid visa when he

attempted to enter the United States. After his asylum hearing, at which Printemps

testified consistently with his personal statement, the Immigration Judge denied

Printemps asylum, withholding of removal, and relief under CAT. The

Immigration Judge found that there was no nexus between Printemps’s media

statements and the actions taken against him by the officers of the National Palace

and that the attack on Printemps did not rise to the level of persecution. On appeal,

the BIA adopted and affirmed the decision of the Immigration Judge.

                         II. STANDARD OF REVIEW

      We review only the decision of the BIA, except to the extent that it expressly

adopts the opinion of the Immigration Judge. See Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). Insofar as the BIA adopts the reasoning of the



                                          4
Immigration Judge, we also review that decision. See Prado-Gonzalez v. INS, 75

F.3d 631, 632 (11th Cir. 1996). We review factual determinations of the BIA

under the substantial evidence test. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1230 (11th Cir. 2005). We must affirm the decision of the BIA if it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. “Under this highly deferential standard of review, the [BIA]’s

decision can be reversed only if the evidence ‘compels’ a reasonable fact finder to

find otherwise.” Id. (citation omitted).

                                  III. DISCUSSION

        Printemps makes two main arguments on appeal. First, Printemps argues

that the Immigration Judge erred in finding that he was removable under section

1182(a)(6)(C)(i) for attempting to enter the United States using a fraudulent visa

and passport. Second, Printemps argues that the Immigration Judge and BIA erred

in denying asylum because Printemps established that he suffered past persecution

and had a well-founded fear of future persecution. We address each argument in

turn.

        Printemps argues that, because he admitted to the first immigration official

he met in Miami that the passport and visa he produced were not in his real name,

the Immigration Judge erroneously found that Printemps was inadmissible under



                                           5
section 1182(a)(6) for attempting to enter the United States using fraudulent

documents. We need not address this argument. Because the Immigration Judge

also found that Printemps was inadmissible under section 1182(a)(7) as an alien

not in possession of a valid unexpired visa at the time of his application for

admission, any error committed by the Immigration Judge in finding Printemps

inadmissible under section 1182(a)(6) is harmless.

        Printemps also argues that the Immigration Judge erred when he found that

Printemps had not been persecuted, at least in part, based on his actual or imputed

political opinion. Printemps argues that when he questioned the government in his

second media appearance he expressed a political opinion. Printemps’s arguments

fail.

        Even if we were to assume that Printemps’s statement to the media

constituted the expression of a political opinion, substantial evidence supports the

decision of the Immigration Judge that Printemps did not suffer past persecution on

account of that political opinion. “[P]ersecution is an extreme concept, requiring

more than few isolated incidents of verbal harassment or intimidation.” Sepulveda,

401 F.3d at 1231 (quotation omitted). “[M]ere harassment does not amount to

persecution.” Id. Printemps alleged that on one occasion he was stopped at a road

block, hit in the face, and threatened by officers of the National Palace, who



                                           6
accused Printemps of causing trouble for them. This incident does not rise to the

level of persecution. Neither does the alleged accusation by the National Palace

officers compel the conclusion that the harassment of Printemps was on account of

his political opinion.

      Substantial evidence also supports the decision of the Immigration Judge

that Printemps did not establish that he had a well-founded fear of persecution if he

returned to Haiti. The Immigration Judge found that there was no evidence that the

authorities in Haiti were looking for Printemps, there was no evidence that

Printemps could not avail himself of the protection of the interim government that

took power in March 2004, and there was no evidence that Printemps could not

relocate to another part of Haiti. Although Printemps argues that it is widely

recognized in Haiti that the police are brutal and corrupt, Printemps did not present

“specific, detailed facts showing a good reason to fear that [he] will be singled out

for persecution” on account of his political opinion. Id. (quotation omitted).

      Printemps’s claims for withholding of removal and relief under CAT also

fail. Because Printemps did not “meet the ‘well-founded fear’ standard for asylum,

it is a fortiori that he cannot meet the withholding of removal standard.”

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004) (citations




                                           7
omitted). Likewise, Printemps did not establish that it was “more likely than not”

that he would be tortured if he were returned to Haiti.

      PETITION DENIED.




                                          8